Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 01, 2015

The Court of Appeals hereby passes the following order:

A16A0076. TAMEKA MARKS v. SAMUEL W. WILLIAMS et al.

      This dispossessory case originated in magistrate court. Following an adverse
ruling, Tameka Marks filed this direct appeal.1 However, “[t]he only avenue of appeal
available from [a] magistrate court judgment is provided by OCGA § 15-10-41 (b)
(1), which allows for a de novo appeal to the state or superior court.” Handler v.
Hulsey, 199 Ga. App. 751 (406 SE2d 225) (1991). This Court may only address
magistrate court matters that already have been reviewed by the state or superior
court. See id.; Westwind Corp. v. Washington Federal Savings & Loan Assn., 195 Ga.
App. 411 (1) (393 SE2d 479) (1990).
      The Georgia Constitution requires that “[a]ny court shall transfer to the
appropriate court in the state any civil case in which it determines that jurisdiction or
venue lies elsewhere.” See Ga. Const. of 1983, Art. VI, Sec. I, Par. VIII; Bosma v.
Gunter, 258 Ga. 664 (373 SE2d 368) (1988). Accordingly, this appeal is hereby
TRANSFERRED to the Fulton County State Court.




      1
        Marks directed her appeal to the Supreme Court, which transferred the matter
to this Court.
Court of Appeals of the State of Georgia
                                     10/01/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.